DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 16 recite the acronyms “X-SEM”, “STEM”, and “TEM”.  Acronyms should be defined the first time they are used in each claim group.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-4, 9-11, 13-16, and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ye et al. US 2007/0031745 A1 (“Ye”) in view of Kamon et al. US 2016/0217233 A1 (“Kamon”).
As to claim 1, Ye discloses a computer-implemented method of optimizing a process simulation model that predicts a result of a semiconductor device fabrication operation from process parameter values characterizing the semiconductor device fabrication operation, the method comprising: 
(a) providing, to a process simulation model, current values of one or more floated process model parameters to be optimized and a set of fixed process model parameter value(s) (Ye Figure 2 Elements 226, 228, and 230 or Paragraph 51 – e.g., initial modelling using adjustable “fitting parameters”, as well as other parameters which are fixed); 
(b) generating, using the process simulation model, a computationally predicted result of the semiconductor device fabrication operation, wherein the computationally predicted result comprises depth information of a substrate feature determined from the process simulation model (Ye Figure 2 Element 230 or Paragraph 51 – e.g., “printed test patterns are simulated”, in combination with Kamon, see below); 
(c) comparing the computationally predicted result of the semiconductor device fabrication operation with a metrology result obtained from one or more substrate features produced, at least in part, by performing the semiconductor device fabrication operation in a reaction chamber operating under the set of fixed process parameter values (Ye Figure 2 Element 232 or Paragraphs 50-52 – e.g., simulated results compared with “actual results”, reaction chamber commonly used in semiconductor lithography, see, e.g., Paragraph 13); and 
(d) generating an update of the current values of the one or more floated process model parameters for use in the process simulation model (Ye Figure 2 Element 236 or Paragraphs 53-55 – e.g., adjusting the fitting parameters).
Ye discloses many of the elements of claim 1, including the simulation of a fabrication process and comparison with actual results.  Ye does not explicitly teach that the simulation predicts depth information of a substrate feature.  However, the missing element is well known in the art because while teaching simulation of circuit fabrication, Kamon discloses modeling the fabrication process in 3D and building a 3D model (Kamon Paragraphs 5-8).  3D models necessarily include depth information.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method of Ye to use 3D modeling because doing so would allow the design and fabrication to be simulated more accurately.
As to claim 2, Ye and Kamon disclose the method of claim 1.  Ye and Kamon further disclose wherein the metrology result comprises endpoint detection for an etching process associated with the semiconductor device fabrication operation (Ye Paragraphs 13 or 49-52 – e.g., etch simulation, endpoint detection necessary in measurement of results).
As to claim 3, Ye and Kamon disclose the method of claim 2.  Ye and Kamon further disclose performing the semiconductor device fabrication operation on a test substrate under the set of fixed process parameter values to produce an etched substrate (Ye Paragraphs 13 or 49-52 – e.g., etch simulation); and exposing the etched substrate to incident electromagnetic radiation to produce an experimental reflection spectrum comprising the metrology result (Paragraphs 52 – e.g., etch results).
As to claim 4, Ye and Kamon disclose the method of claim 1.  Ye and Kamon further disclose wherein the metrology result comprises one or more measurements made using one of: 1) X-SEM, 2) STEM, or 3) TEM.  Ye discloses the use of metrology and electron microscopy (e.g., Paragraph 52 – “CD-SEM”).  SEM and TEM are both common types of electron microscopes.  It would have been obvious to one having ordinary skill in the art at the time the invention was made that metrology could be carried out by multiple different types of electron microscope.
As to claim 9, Ye and Kamon disclose the method of claim 1.  Ye and Kamon further disclose wherein generating the computationally predicted result of the semiconductor device fabrication operation comprises: (i) generating, using the process simulation model, a computed etch profile represented by a series of etch profile coordinates; and (ii) converting the computed etch profile generated in (i) to a first set of geometric profile parameters characterizing a geometry of the computed etch profile (Paragraphs 13 or 49-52 – e.g., etch simulation and measurements of etching).
As to claim 10, Ye and Kamon disclose the method of claim 1.  Ye and Kamon further disclose providing an initial profile of a substrate undergoing the semiconductor device fabrication operation to the process simulation model, wherein the initial profile comprises one of: 1) a planar surface; 2) mask features; or 3) photoresist features (Figure 2 Elements 226, 228, and 230 or Paragraph 51-53 – e.g., initial modelling using “fitting parameters”, as well as other fixed parameters, or a “resist model” including a plurality of parameters).
As to claim 11, Ye and Kamon disclose the method of claim 1.  Ye and Kamon further disclose wherein generating the computationally predicted result comprises using the process simulation model to calculate one or more reaction characteristics at a grid of points representing a feature profile on a semiconductor substrate, wherein the grid is one of a two-dimensional grid or a three-dimensional grid (Paragraphs 13 or 49-52 – e.g., resist model and simulation results at specific points necessary in measurements of etching, tracking positions necessarily uses coordinates or a two or three dimensional grid).
Claims 13-16 and 21-23 recite elements similar to claims 1-4 and 9-11, and are rejected for the same reasons.  Regarding claim 13, the examiner notes that Ye discloses carrying out the method on a computer, which necessarily includes running a program on a computer and the use of inputs and outputs.
Allowable Subject Matter
Claims 5-8, 12, 17-20, and 24 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not teach or suggest a computer-implemented method or computer program product having the combination of steps/elements in the claims including, among other elements, the generation and computation steps of the claims, in combination with the simulation and analysis steps of the independent claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYCE M AISAKA whose telephone number is (571)270-5808. The examiner can normally be reached M-F: 6:30AM-5:00PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571)272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYCE M AISAKA/Primary Examiner, Art Unit 2851